NO. 12-10-00043-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DAVID GEORGE BAUGH,                          §              APPEAL FROM THE 2ND
APPELLANT

V.

ISAACS WRECKER SERVICE, LLC,                 §              JUDICIAL DISTRICT COURT
KEITH ISAACS, SAMMIE ISAACS,
TRAVIS CEARLEY, DANIEL
FRANKLIN, JASON PRICE,
REECE DANIEL AND JOHN PAGE,
APPELLEES                                    §              CHEROKEE COUNTY, TEXAS


                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant, David George Baugh, attempts to appeal the trial court’s dismissal of his suit
after granting the plea to the jurisdiction filed by Appellees, Isaacs Wrecker Service, LLC, Keith
Isaacs, Sammie Isaacs, Travis Cearley, Daniel Franklin, Jason Price, Reece Daniel, and John
Page. On February 16, 2010, this court notified Baugh that the information received in this
appeal does not include a final judgment or other appealable order. Therefore, the record does
not show that this court has jurisdiction of the appeal. Baugh was further notified that his appeal
would be dismissed if the information received in the appeal was not amended on or before
February 26, 2010 to show the jurisdiction of this court.
       In response to this court’s February 16, 2010 notice, Baugh filed a motion to extend the
time for providing a final judgment or other appealable order. The motion was granted, and the
time was extended to April 26, 2010. On April 20, 2010, Baugh filed a second motion to extend
the time for providing the requisite final judgment or other appealable order. That motion was
granted, and the time was extended to May 5, 2010. The May 5 deadline has now passed, and


                                                 1
we have not received a final judgment or other appealable order in this appeal. Accordingly, the
appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 37.2, 42.3.
By per curiam opinion May 19, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2